Claims 1-15 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Mui et al. (US 2001/0007676 A1).
Mui et al. (US’ 676 A1) teaches a gel nail polish composition (see page 3, paragraph, 0026) and wherein the nail polish composition comprising fumed silica which exists in hydrophilic, hydrophobic and as a mixture or blend of hydrophilic and hydrophobic fumed silicas as claimed in claim 1 (see page 3, paragraph, 0024) and wherein the gel nail polish composition flow from the applicator brush that applied from the bottle to nail as claimed in claim 15 (see page 2, paragraph, 0017).  Mui et al. (US’ 676 A1) teaches all the limitations of the instant claim. hence, Mui et al. (US’ 676 A1) anticipates the claims. 
Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 2001/0007676 A1) in view of Martinez (US 2019/0053998 A1).
Mui et al. (US’ 676 A1) teaches a gel nail polish composition (see page 3, paragraph, 0026) and wherein the nail polish composition comprising fumed silica which exists in hydrophilic, hydrophobic and as a mixture or blend of hydrophilic and hydrophobic fumed silicas as claimed in claim 1 (see page 3, paragraph, 0024).
The instant claims differ from the teaching of Mui et al. (US’ 676 A1) by reciting the percentage amounts of fumed silicas and their ratio in the nail composition.
Martinez (US’ 998 A1) in analogous art of nail polish formulation, teaches a gel nail composition (see page 5, paragraph, 0084) comprising fumed silicas (hydrophilic or hydrophobic) in the amounts between 0.1% and 15% wt., of the composition as claimed in claims 2-5 (see page 4, paragraph, 0058).
Therefore, in view of the teaching of Martinez (US’ 998 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of fumed silicas and their ratio in the gel nail composition in order to get the maximum effective amounts of these ingredients in the nail composition, and, thus, the person of ordinary skill in the art would expect such a nail composition to have the same properties to those claimed, absent unexpected results. 
5	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 2001/0007676 A1) in view of Huh et al. (US 2017/0266102 A1).
	The disclosure of Mui et al. (US’ 676 A1) as described above, does not teach a nail polish composition comprising at least one reactive monomer, at least one reactive oligomer and at least one photoinitiator as claimed. 
	However, Mui et al. (US’ 676 A1), teaches a gel polish nail composition comprising a number of polymers (see page 3, paragraph, 0027).
Huh et al. (US’ 102 A1) in analogous art of polish nail formulation, teaches a gel polish composition comprising reactive monomer in the amount of 35%, reactive oligomer in the amount of 60% and photoinitiator as claimed in claims 6-8 (see page 6, comparative example 2) and wherein the gel polish composition also comprises one or more additives include pigments as claimed in claim 9 (see page 5, paragraph, 0061).
Therefore, in view of Huh et al. (US’ 102 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the nail polish composition of Mui et al. (US’ 676 A1) by incorporating the reactive monomer, oligomer and the photoinitiator as taught by Huh et al. (US’ 102 A1) to arrive at the claimed invention. Such a modification would have been obvious because Huh et al. (US’ 102 A1) refers to the a gel polish composition and more specifically to a radiation curable gel polish composition having excellent oxygen permeability and gloss (see page 1, paragraph, 0001), and, thus, the person of the ordinary skill in the art would be motivated to modify the nail polish composition of Mui et al. (US’ 676 A1) by incorporating the reactive monomer, oligomer and the photoinitiator as taught by Huh et al. (US’ 102 A1) with reasonable expectation of achieving excellent results and would expect such a nail composition to have similar property to those claimed, absent unexpected results.     
6	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2017/0157022 A1) in view of Mui et al. (US 2001/0007676 A1).
Saito (US’ 022 A1) teaches a method for coating a nail comprising a process for applying to the nail a photocurable composition for coating a nail or an artificial nail and then curing the photocurable composition for coating nail or an artificial nail by irradiation with an active energy ray (see claim 9), wherein the nail composition comprises components include inorganic fillers such as silica and amorphous silica (see page 5, paragraph, 0068) and wherein the nail composition is a gel as claimed in claim 10 (see page 8, paragraph, 0135), wherein the method for coating a nail including repeating the process for applying a photocurable  composition for coating a nail as claimed in claim 11 (see page 6, paragraph, 0083), wherein the nail composition is cured by irradiation with a commercially UV lamp for 10 to 120 seconds as claimed in claims 12 and 13 (see page 6, paragraph, 0090) and wherein the nail composition has a thickness of 500-1500 mu.m. (0.5-1.50 mm) as claimed in claim 14 (see page 6, paragraph, 0090).  
The instant claims differ from the teaching of Saito (US’ 022 A1) by reciting a cosmetic composition comprising at least one hydrophobic fumed silica and at least one hydrophilic fumed silica.
However, Saito (US’ 022 A1) teaches a method for coating a nail comprising a process for applying to the nail a photocurable composition for coating a nail or an artificial nail, wherein the composition comprises components include inorganic fillers such as silica and amorphous silica (see page 5, paragraph, 0068).
Mui et al. (US’ 676 A1) in analogous art of nail coating formulations, teaches a gel nail
 polish composition (see page 3, paragraph, 0026) and wherein the nail polish composition comprising fumed silica which exists in hydrophilic, hydrophobic and as a mixture or blend of hydrophilic and hydrophobic fumed silicas as claimed in claim 10 (see page 3, paragraph, 0024).
 Mui et al. (US’ 676 A1) also teaches that fumed silica is used a suspension agent (see abstract) in the nail polish composition for adjusting the viscosity of the nail polish to achieve the desired flowability (see page 1, paragraph, 0010).
Therefore, in view of the teaching of Mui et al. (US’ 676 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the nail polish composition of Saito (US’ 022 A1) by incorporating hydrophilic and hydrophobic fumed silicas as taught by Mui et al. (US’ 676 A1) to arrive at the claimed invention with the reasonable expectation of success for adjusting the viscosity of the nail polish to achieve the desired flowability, and, thus, would expect such a method to have similar property to those claimed, absent unexpected result.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761